ALLOWABILITY NOTICE
	Applicant’s response, dated 5/24/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an infrared (IR) illuminator device for a vehicle, comprising: a housing; a number of IR light emitting diodes (LEDs) positioned on a first printed circuit board (PCB) inside the housing to perform IR illumination for the vehicle; and an outer lens at one side of the housing having a first section comprising a first surface and a second surface, that covers the number of IR LEDs, so that light rays, emitted from the number of IR LEDs that are incident on the first surface, are refracted through a body and exit through the second surface; a light guide section that is separate from the outer lens, which guides light emitted from the number of IR LEDs to the first surface of the outer lens; wherein the outer lens is made of an opalescent material and includes light-scattering bodies therein, and the first and second surfaces of the outer lens have a free-form profile so that the field of view (FOV) of the emitted light is increased from 140 degrees to 180 degrees; wherein the outer lens comprises a second section which receives light from a secondary light source positioned on a second PCB inside the housing and guides a received light through the body of the outer lens to exit the second surface of the outer lens; wherein the second section receives light exterior to the IR illuminator device and guides the received light through the body of the outer lens to a sensor positioned on a third PCB; wherein the received exterior light includes high speed data transmitted to the vehicle or ambient light.

Because the prior art of record fails to teach or disclose the details of an infrared (IR) illuminator device for a vehicle, comprising: a housing; a number of IR light emitting diodes (LEDs) positioned on a first printed circuit board (PCB) inside the housing to perform IR illumination for the vehicle; and an outer lens at one side of the housing having a first section comprising a first surface and a second surface, that covers the number of IR LEDs, so that light rays, emitted from the number of IR LEDs that are incident on the first surface, are refracted through a body and exit through the second surface; a light guide section that is separate from the outer lens, which guides light emitted from the number of IR LEDs to the first surface of the outer lens; wherein the outer lens is made of an opalescent material and includes light-scattering bodies therein, and the first and second surfaces of the outer lens have a free-form profile so that the field of view (FOV) of the emitted light is increased from 140 degrees to 180 degrees; wherein the outer lens comprises a second section which receives light from a secondary light source positioned on a second PCB inside the housing and guides a received light through the body of the outer lens to exit the second surface of the outer lens; wherein the second section receives light exterior to the IR illuminator device and guides the received light through the body of the outer lens to a sensor positioned on a third PCB; wherein the received exterior light includes high speed data transmitted to the vehicle or ambient light, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record. 
As to claim 15 and its dependent claims, the claims recite the details of an autonomous Vehicle (AV) comprising: a sensor system including a vision camera; and one or more infrared (IR) illuminator devices, the one or more IR Illuminator devices including: a housing, one or more IR light emitting diodes (LEDs) positioned on a first printed circuit board (PCB) inside the housing to perform IR illumination for the AV, and an outer lens at one side of the housing having a first section comprising a 
The closest prior art, Jo, teaches a light source which can illuminate with both visible and IR LEDs, but fails to teach or disclose the details of such a light being implemented to an autonomous vehicle, as well as the specific light beam spreads as claimed. 
Because the prior art of record fails to teach or disclose the details of an autonomous vehicle (AV) comprising: a sensor system including a vision camera; and one or more infrared (IR) illuminator devices, the one or more IR Illuminator devices including: a housing, one or more IR light emitting diodes (LEDs) positioned on a first printed circuit board (PCB) inside the housing to perform IR illumination for the AV, and an outer lens at one side of the housing having a first section comprising a first surface and a second surface, and covering the one or more IR LEDs, so that light rays emitted from the one or more IR LEDs are incident on the first surface, the light rays are refracted through the body and exit through the second surface, wherein the outer lens is made of an opalescent material and includes a number of scattering bodies therein, and the first and second surfaces of the outer lens have a free form profile so that the field of view (FOV) of the emitted light is increased from 140 degrees to 180 degrees, the one or more IR illuminator devices being positioned relative to the vision camera linearly or in an arcuate direction, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875